



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mohammad, 2016 ONCA 297

DATE: 20160425

DOCKET: C58841

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Khaleel Mohammad

Appellant

Khaleel Mohammad, in person

Leslie Paine, for the respondent

Heard and released orally: April 6, 2016

On appeal from the sentence imposed on December 13, 2015
    by Justice John MacDonald of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant seeks leave to appeal a global sentence of 6 years, 7.5
    months for break and enter with an intent, robbery, assault with a weapon,
    assault causing bodily harm, mischief under, and uttering death threats. He
    makes two submissions: 1. that the trial judge erred in his attribution of the
    7.5 months of presentence custody, and 2. that the global sentence of 6 years
    should be reduced to 5 years.

[2]

Crown counsel has acknowledged that there may have been confusion on the
    part of the trial judge regarding the Crowns position on whether the 6 year
    sentence was intended to be in addition to or after credit for the presentence
    custody.  Nevertheless, the trial judge clearly believed that the Crown sought
    6 years, plus presentence custody and he also believed that that sentence was
    fit and required in the circumstances.

[3]

From our reading of the record, it appears that the trial judge did
    misunderstand the Crowns position.  In our view, it was appropriate to reduce
    the global sentence of 6 years by the presentence custody, in order to make the
    credit of the presentence custody a meaningful one.

[4]

We commend the appellant for his clear progress and determination in
    custody to qualify himself for legitimate work on his release.  However, we see
    no basis to interfere with the 6 year global sentence imposed by the trial
    judge for these extremely serious crimes.  In the result, leave to appeal
    sentence is granted, the sentence is modified to 6 years less credit of 7.5
    months for pretrial custody.

K. Feldman J.A.

J. Simmons J.A.

S.E. Pepell J.A.


